           Case 4:19-cv-00872-HSG Document 66 Filed 04/10/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   JOHN R. GRIFFITHS
 3   Director, Federal Programs Branch
     ANTHONY J. COPPOLINO
 4   Deputy Director, Federal Programs Branch
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
 6   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 7   1100 L Street, NW
     Washington, D.C. 20530
 8   Tel.: (202) 616-5084
 9   Fax: (202) 616-8470

10   Attorneys for Defendants
11
                                 UNITED STATES DISTRICT COURT
12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
13
14
15    STATE OF CALIFORNIA, et al.,
                                                                          No. 4:19-cv-00872-HSG
16                          Plaintiffs,

17             v.                                                         NOTICE OF APPEARANCE
18    DONALD J. TRUMP, et al.,
19                          Defendants.
20
21
22           Please take notice that Andrew I. Warden of the United States Department of Justice,
23   Civil Division, Federal Programs Branch, hereby enters his appearance as counsel for the
24   Defendants in the above-captioned matter, pursuant to Local Rule 11-2.
25
26
27
28


     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Notice of Appearance
           Case 4:19-cv-00872-HSG Document 66 Filed 04/10/19 Page 2 of 2




 1   DATE: April 10, 2019                                          Respectfully submitted,
 2                                                                 JOSEPH H. HUNT
                                                                   Assistant Attorney General
 3
                                                                   JOHN R. GRIFFITHS
 4                                                                 Director, Federal Programs Branch
 5                                                                 ANTHONY J. COPPOLINO
                                                                   Deputy Director, Federal Programs Branch
 6
                                                                   /s/ Andrew I. Warden
 7
                                                                   ANDREW I. WARDEN (IN #23840-49)
 8                                                                 Senior Trial Counsel
                                                                   U.S. Department of Justice
 9                                                                 Civil Division, Federal Programs Branch
                                                                   1100 L Street, NW
10
                                                                   Washington, D.C. 20530
11                                                                 Tel.: (202) 616-5084
                                                                   Fax: (202) 616-8470
12
                                                                   Attorneys for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     State of California, et al. v. Donald J. Trump, et al., 4:19-cv-00872-HSG – Notice of Appearance
